Citation Nr: 1519266	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-23 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to July 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for a right knee condition.   

In January 2014, the RO furnished a statement of the case addressing the following issues: evaluations for left ankle, right ear hearing loss, generalized anxiety disorder to include insomnia, and left ankle surgical scar; and entitlement to service connection for a low back condition, left knee condition, hypertension, cervical spine condition, gastroenteritis, migraine headaches, and left ear hearing loss.  Due to address issues, the statement of the case was resent in March and April 2014.  The Veteran did not submit a Form 9 and these issues are not for consideration.  

In January 2014, the Veteran's private attorney indicated that he was withdrawing representation.  See 38 C.F.R. § 14.631(c) (2014).  The RO acknowledged this withdrawal and the Veteran was notified of same.  Thus, the Board does not recognize any representation at this time.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDING OF FACT

The Veteran does not have a current right knee disability.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in July 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided notice as to how VA assigns disability ratings and effective dates.  

VA also satisfied its duty to assist.  The claims folder contains service treatment records and the Veteran was provided a VA examination in September 2011 with addendum in August 2012.  The examination and addendum are adequate.  The Veteran has not identified any relevant records that need to be obtained.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.

Analysis

The Veteran contends that service connection is warranted for a right knee disability.  In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Without a current disability, however, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Service treatment records show complaints of right knee pain.  Right knee x-rays taken in November 2008 were normal.  On separation physical in May 2011, the Veteran reported bilateral knee pain.  Assessment included joint pain, localized in knee.  

The Veteran underwent a VA examination in September 2011.  He reported weakness, stiffness, swelling, giving way, tenderness and pain.  He also described flare-ups and difficulty with standing and walking.  Physical examination of the right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Range of motion of the right knee was within normal limits, from 0 to 140 degrees.  Joint function was not additionally limited after repetitive use.  X-rays of the right knee showed no evidence for fracture or other significant bone, joint or soft tissue abnormality.  Impression was negative right knee.  As concerns diagnostic tests, however, the examiner stated that the right knee x-ray showed joint effusion secondary to early degenerative joint disease.  The examiner further stated that for the claimed condition of right knee condition, there was no diagnosis because there was no pathology to render a diagnosis.  

Given the inconsistent findings in the examination report, the RO sought clarification.  An addendum was obtained in August 2012.  The examiner stated that the right knee x-ray was negative for degenerative joint disease and joint effusion and no diagnosis was warranted.  

As discussed, the Veteran was seen for complaints of right knee pain during active service.  Notwithstanding, a chronic right knee disorder was not shown and right knee arthritis was not noted during service or shown to a compensable degree within one year following discharge from service.  Thus, the remaining question is whether he currently has a right knee disability related to military service.  

The Board has reviewed the record and does not find competent evidence showing current right knee pathology or otherwise documenting a current right knee disorder.  The probative evidence of record shows a normal right knee examination with negative x-rays.  The Veteran's complaints of pain, without underlying disease or injury, do not warrant service connection.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

The Board acknowledges the Veteran's complaints and notes he is competent to report symptoms related to his right knee.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  His unsupported lay assertions as to a current disease are not sufficient to outweigh the objective evidence of record.  

In summary, the Veteran does not have a current right knee disability and service connection is not warranted.  See Brammer.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for a right knee disability is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


